Per Curiam : This appeal is from the judgment of the county court of Piatt county overruling the objection of appellant to the excess of the road and bridge tax above thirty-six cents on each $100 of the assessed valuation of its property in the town of Sangamon, and in entering judgment as applied for by the county collector. The record in this case is identical with that in People v. Wabash Railroad Co. (ante, p. 316,) and the questions involved are the same. For the reasons there stated the judgment in this case is affirmed. Judgment affirmed.